Citation Nr: 0506920	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1968 to May 
1971.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection for PTSD and assigned a 50 percent initial 
evaluation for that disability.  By a statement received in 
July 2003, the veteran timely disagreed with the assigned 
initial 50 percent evaluation.  The RO issued a statement of 
the case (SOC) in February 2004, and the veteran's timely 
substantive appeal was received in April 2004.  

In the substantive appeal received in April 2004, the veteran 
requested a hearing before the Board.  The requested hearing 
was conducted by the undersigned Acting Veterans Law Judge in 
Washington, D.C. in September 2004.

In his July 2003 notice of disagreement, the veteran raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  This claim is REFERRED 
to the RO through the Appeals Management Center (AMC) for 
action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The appellant seeks an increased initial disability rating, 
greater than 50 percent, for PTSD.  The record reflects that 
the initial grant of service connection for that disability 
was awarded by a rating decision issued in July 2003.  
Although the veteran was afforded VA psychiatric examination 
in June 2003, that examination was conducted for the purpose 
of obtaining medical opinion as necessary to adjudicate a 
claim for service connection for PTSD.  That examination 
report does not reflect that specific inquiry has been 
undertaken to ascertain the severity of PTSD since the 
veteran submitted his claim.  

In particular, the veteran's representative argues that the 
VA examination report does not reflect review of VA clinical 
records associated with the claims files which discuss the 
severity of the veteran's PTSD.  Further factual development 
is required.  Further, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim, including evidence as to variations in 
severity during the relevant period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Additionally, the Board notes that the veteran raised a claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) in his notice of 
disagreement, stating that he had not been able to maintain 
employment since his service discharge.  The claim for an 
increased initial evaluation for PTSD may be affected by the 
outcome of the claim for TDIU.  The claims for an increased 
initial evaluation and for TDIU should be adjudicated at the 
same time, as those claims involve overlapping facts.  See 
Harris v Derwinski, 1 Vet. App. 80 (1991).  

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The veteran should be offered the 
opportunity to identify any non-VA 
providers of care for PTSD since November 
19, 2001.  In particular, the veteran 
should be asked to indicate whether he 
has received further treatment from the 
Vet Center in Martinsburg, West Virginia, 
for which treatment records through 
August 2001, but not including November 
2001 or after, have been obtained, or 
from any other Vet Center or non-VA 
provider.  

2.  The RO should ascertain whether all 
VA treatment records for the relevant 
period have been associated with the 
claims file, and the veteran should be 
afforded the opportunity identify all VA 
facilities from which he has received 
treatment since November 19, 2001.

3.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding the severity of his 
PTSD from November 19, 2001, to the 
present, including, but not limited to, 
statements from individuals for whom he 
did odd jobs, individuals who 
participated in domiciliary programs or 
compensated work therapy programs, 
domiciliary providers or other VA health 
care providers, friends, or others who 
may have observed relevant symptoms, 
Social Security Administration records as 
to the veteran's yearly earnings (earning 
report), or any other evidence which 
might substantiate the veteran's 
contentions. 

4.  The appellant should be scheduled for 
a VA psychiatric examination for the 
purpose of ascertaining the severity of 
his service-connected PTSD from November 
19, 2001, to the present.  The claims 
file should be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests should be accomplished. In 
particular, the examiner must render an 
opinion as to the severity of the 
service-connected PTSD and its effect on 
the veteran's ability to obtain and 
retain employment, without regard to 
other medical disorders present.  If such 
a determination is not possible without 
resort to speculation, the examiner 
should so state.

5.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following such development, the claims 
should be reviewed and readjudicated, 
with consideration given to the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings, and 
adjudication of the veteran's claim of 
entitlement to a total disability rating.  
If any determination remains adverse to 
the veteran, a supplemental statement of 
the case as to the issue on appeal should 
be issued.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




